Citation Nr: 0948140	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-05 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from August 1962 to August 
1965.   
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, on brokerage for the RO in Detroit, Michigan.


FINDING OF FACT

An equipoise of the evidence of the record supports a finding 
that the appellant's service-connected vertigo is manifested 
by dizziness and occasional staggering.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
vertigo have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.10, 4.87, Diagnostic Code 6204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for an initial 
evaluation higher than 10 percent for vertigo.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because the August 2006 rating decision granted the veteran's 
claim for service connection for vertigo, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the August 2006 rating decision does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2009).  Rather, the veteran's appeal as to the 
initial rating assignment here triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The January 2007 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
rating the disability at issue (38 C.F.R. § 4.87, DC 6204), 
and included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next- higher schedular rating, but also to obtain 
all schedular ratings above that assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records, and VA 
and private medical records are in the file.  The appellant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination 
in June 2006.  The June 2006 VA examination report provided 
thorough findings, relevant to the rating criteria, and was 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
303 (2008).

The appellant has not reported receiving any recent treatment 
specifically for this condition (other than at VA and the 
private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  Initial Evaluation for Vertigo

The August 2006 rating decision granted service connection 
for vertigo with an initial evaluation of 10 percent, 
effective March 13, 2006.  The appellant contends that he 
should be evaluated at a higher rating.  For the reasons that 
follow, the Board concludes that the appellant is entitled to 
an evaluation of 30 percent, but no higher, for his vertigo 
throughout the rating period on appeal.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The criteria for vertigo, a peripheral vestibular disorder, 
are set forth in 38 C.F.R. § 4.87, Diagnostic Code 6204.  A 
10 percent rating is assignable for occasional dizziness.  A 
maximum 30 percent evaluation is assignable for peripheral 
vestibular disorders manifested by dizziness and occasional 
staggering.  Objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be assigned under this provision.  38 C.F.R. § 
4.87, Diagnostic Code 6204.  

In his September 2006 notice of disagreement, the appellant 
asserted that he experiences dizziness as a result of his 
vertigo.  An October 2005 private medical report notes that 
the appellant reported an episode of dizziness lasting four 
to six days in January 2005.  He stated that he would feel 
dizzy for approximately two minutes at a time.  In the June 
2006 VA examination, in which the VA examiner diagnosed the 
appellant with intermittent episodes of vertigo, the 
appellant reported that he first experienced vertigo in 
January 2005.  He was unable to drive and noticed a loss of 
balance.  The appellant reported he had sudden, random, 
intermittent episodes of vertigo that usually lasted for one 
to two minutes, although a few episodes lasted three to four 
days.  The private medical report and VA examination both 
indicate that the appellant experiences dizziness as a result 
of his vertigo.  

To be evaluated at 30 percent, the appellant's vertigo must 
also be manifested  by occasional staggering.  38 C.F.R. § 
4.87, Diagnostic Code 6204.  "Staggering" is not defined by 
the code, but is generally defined as standing or proceeding 
unsteadily.  See Webster's New College Dictionary, 3rd ed., 
at 1099.  The appellant has asserted that he experiences 
staggering as a result of his vertigo and has consistently 
reported episodes of an unsteady gait.  An October 2005 
private medical report states that the Veteran complained 
that his dizziness began to take the form of a drunken-like 
walk.  The examiner noted that the Veteran was unable to 
undergo complete balance function testing.  In a private 
medical report from January 2006, Dr. M.S. notes that the 
appellant has balance issues.  The June 2006 VA examiner 
reported that the appellant's vertigo episodes were 
associated with an unsteady gait.  The appellant said his 
gait was unstable walking on a carpet barefoot, but he was 
able to walk on a hard surface with shoes without any 
problem.  In his February 2007 substantive appeal, the 
appellant stated that he had experienced a more frequent re-
occurrence of the drunken walk, which he refers to as 
staggering, prior to the June 2006 VA examination.  He stated 
that the staggering occurred when he stepped onto the dock 
from his boat and would last about five minutes.  The 
appellant noted that after the June 2006 examination, he 
noticed that he was not only staggering on the carpeted 
bedroom floor, but also bracing himself on the walls as he 
descended the stairs in the morning due to his balance 
difficulty.  The appellant states that he is still having 
episodes of vertigo and staggering which are mostly dependent 
on head movements, such as reaching up to change a light bulb 
or getting something from a shelf.  The episodes are sporadic 
occurring around 3 to 10 times a month and lasting from 
seconds to several minutes or more.  

As a lay person, the appellant is competent to testify as to 
factual matters of which he has first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
appellant is competent to describe staggering, a physical 
symptom.  The appellant's reports of staggering are 
consistent in the October 2005 private medical report, June 
2006 VA examination and February 2007 substantive appeal.  
The evidence indicates the appellant does not constantly 
stagger.  He reported to the June 2006 VA examiner that he 
was able to walk on a hard surface with shoes without a 
problem.  However, a 30 percent rating for vertigo requires 
only occasional staggering.  38 C.F.R. § 4.87, Diagnostic 
Code 6204.  The Board finds that an equipoise of the evidence 
shows that staggering is one of the symptoms of the 
appellant's vertigo.  

As noted above, the appellant also experiences dizziness as a 
result of vertigo.  The Diagnostic Code does not specify the 
frequency of dizziness required for a 30 percent rating, it 
simply requires dizziness and occasional staggering.  A 10 
percent rating specifies the frequency of dizziness, 
requiring occasional dizziness.  The record indicates the 
appellant's dizziness may be occasional.  However, a 10 
percent rating does not account for the appellant's 
staggering, while the 30 percent rating does.  The evidence 
of record indicates the appellant's vertigo has manifested as 
occasional staggering.  Therefore, resolving any doubt in 
favor of the appellant, the Board finds the appellant's 
overall disability picture is more closely approximated by a 
30 percent rating.  

A 30 percent rating is the maximum schedular rating 
assignable under Diagnostic Code 6204.  The Board finds that 
the manifestations of the disability at issue are most 
appropriately rated under Diagnostic Code 6204, and no 
alternate Diagnostic Code is for application.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's vertigo is not 
inadequate. The appellant has not reported significant 
treatment, hospitalization or symptoms unaccounted for by the 
ratings schedule.  There is no evidence of the effect of his 
vertigo on employment.  As a result, it does not appear that 
the appellant has an "exceptional or unusual" disability.  
He does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  Therefore, the 
available schedular evaluations for that service-connected 
disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  
Further inquiry into extraschedular consideration is moot.  
See Thun, supra.

The Board finds that the clinical evidence of record 
regarding the increased rating claim does not show distinct 
time periods exhibiting symptoms warranting further staged 
evaluations than as already shown by the record.  Fenderson, 
12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  

In sum, the Board finds that the appellant is entitled to an 
evaluation of 30 percent, but no higher, for vertigo.  The 
Board notes that in reaching this conclusion, the benefit of 
the doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation of 30 percent, but no higher, for 
vertigo is granted.  



____________________________________________
U.R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


